DETAILED ACTION
	The present application is a national stage entry of PCT/US2019/027364, filed 12 April 2019 and claims priority to US Provisional Application No. 62/656,861, filed 12 April 2018.
	Claims 1-23 are pending in the current application. Claims 1-5, 9-12, 18 and 19 are withdrawn as being drawn to a non-elected invention, see below. Claims 6-8, 13-17 and 20-23 are examined on the merits herein

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 6-8, 13-17 and 20-23 in the reply filed on 12 May 2022 is acknowledged.
Claims 1-5, 9-12, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2022.

Applicant’s election without traverse of 
    PNG
    media_image1.png
    197
    182
    media_image1.png
    Greyscale
as a species of Formula III and MPV17 as a species of disease in the reply filed on 12 May 2022 is acknowledged.
The species of compound has been expanded to include the 2’-deoxyadenosine derivative because claim 22 is drawn towards administering two prodrugs. 
To advance prosecution of the present application, the species of Formula III has been expanded to include 2’-deoxyguanosine and 2’-deoxyadenosine, i.e. when R1 and R2 are both H.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the following compounds: 
    PNG
    media_image2.png
    306
    527
    media_image2.png
    Greyscale
. Claim  22 depends from claim 21, which depends from claim 6. 
Claim 6 recites:
    PNG
    media_image3.png
    136
    601
    media_image3.png
    Greyscale

First it is noted that commas and semi-colons are used interchangeably and inconsistently. For example CO-alkyl and CO-alkoxyalkyl are separated by commas rather than semi-colons. 
Second, it is noted claim 6 was amended to delete the recitation “(including mon, di, or tri-phosphate and the modified phosphates of Formula I)”. Thus, claim 6 appears to exclude modified phosphate groups. 
Claim 22 is directed towards nucleoside prodrugs having modified phosphate groups at R2. These compounds lack antecedent basis from independent claim 6. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The compounds 
    PNG
    media_image2.png
    306
    527
    media_image2.png
    Greyscale
 in claim 22 fail to further limit the subject matter of the claim upon which it depends, because they fall outside the scope of claim 6 and appear to broaden the subject matter encompassed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 13-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hirano et al. (WO 2016/205671, cited in IDS submitted 12 October 2020).
Hirano et al. disclose a method of treating a disease or disorder characterized by unbalanced nucleotide pools in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a composition comprising at least one deoxynucleoside (claim 1). Hirano et al. disclose the disease is mitochondrial depletion syndrome (MDS; claim 2), including thymidine kinase 2 (TK2) deficiency (claim 3). Hirano et al. disclose the disease is characterized by at least one MPV17 mutation  in a gene (claim 4). Hirano et al. disclose the subject is human (claim 7). Hirano et al. disclose the deoxynucleoside is 2’-deoxyguanosine and 2’-deoxyadenosine (2’dG and 2’dA; claim 12). Hirano et al. disclose the therapeutically effective amount is between about 100 mg/kg/day and about 1000 mg/kg/day, or 200 mg/kg/day to about 800 mg/kg/day (claims 13 and 18). Hirano et al. disclose the composition is administered orally (claims 23 and 24). Hirano et al. disclose administering it at least once per day (claim 22). Hirano et al. disclose administering two deoxynucleosides together at a ratio of 50/50, 5/95, 10/90, 15/85, 20/80, 25/75, 30/70, 35/65, 40/60, 45/55, 55/45, 60/40, 65/35, 70/30, 75/25, 80/20, 85/15, 90/10 and 95/5 (p.14:26-31). 
Hirano et al. disclose administering a composition comprising a compound of Formula III, wherein the Base is guanine or adenine, and R1 and R2 are hydrogen. In addition, Hirano et al. disclose treating the same patient population claimed, the same dosage, dosing schedule and route.
Thus, the disclosure of Hirano et al. anticipate claims 6, 13-17 and 21-23 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-8, 13-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (WO 2016/205671, cited in IDS submitted 12 October 2020) and in view of Thomas et al. (WO 2017/087517, cited in IDS submitted 12 October 2020), and Bryant et al. (WO 01/96353, cited in IDS submitted 12 October 2020).
	Hirano et al. teach as discussed above.
	Hirano et al. do not expressly disclose a 3’-valine prodrug of dG or dA (present claims 6 and 23(iv)).
	Thomas et al. teach the negatively charged phosphates on deoxyribonucleoside phosphates prevent their diffusion across cell membranes (p.1-2, bridging para). Furthermore, phosphatases effectively dephosphorylate dNMPs, dNDPs and dNTPs before they reach the desired site of action. Thomas et al. teach while the base nucleoside can enter cells via passive and active transport mechanism, it cannot effectively treat MDS given that phosphorylation of a nucleoside to a dNMP is the rate-limiting step and patients with mitochondrial depletion syndrome lack the enzyme responsible for this transformation. Thus, Thomas et al. teach the preparation and use of 2’-dG and 2’-dA prodrugs for the treatment of MDS, including MPV17 deficiency (claim 46). Thomas et al. teach ester prodrugs mask the hydroxyl group as an ester, which is then metabolized in vivo to its corresponding hydroxyl group (p.10:2-7). Thomas et al. exemplify alanine prodrugs: 
    PNG
    media_image4.png
    139
    271
    media_image4.png
    Greyscale
 (example 1). Thomas et al. teach using amino acids in general, including valine (claims 1 and 12). Thomas et al. teach the prodrugs of dNMPs can be used to treat MDSs or for any other purpose for which dNMP prodrugs, or dNMPs themselves, are useful in treating (p.9:1-6). 
	Bryant et al. is concerned with the preparation and pharmaceutical use of 3’-prodrugs of 2’-deoxynucleosides. Bryant et al. teach 3’-prodrugs of deoxynucleosides had higher oral bioavailability (p.21). Bryant et al. teach an exemplary prodrug includes  3'-L-valine ester of 2'-deoxy-β-L-guanosine and adenosine (p.6, first para). Bryant et al. teach the prodrug increases the activity, bioavailability, stability or otherwise alter the properties of the nucleoside (section III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a 3’-O-valine prodrug of 2’-deoxyguanosine and/or adenosine to treat mitochondrial depletion syndrome (MDS), including MPV17 deficiency.
In general, one having ordinary skill in the art would have been motivated to look to the art teaching prodrugs of 2’-deoxynucleosides, regardless of their therapeutic utility because it is expected the prodrug moiety will hydrolyze in vivo releasing the active 2’-deoxynucleoside. This routine knowledge is explicitly stated in Thomas et al. who teaches the prodrugs of dNMPs can be used to treat MDSs or for any other purpose for which dNMP prodrugs, or dNMPs themselves, are useful in treating (p.9:1-6). 
One having ordinary skill in the art would have been motivated to administer a prodrug of 2’dG and/or 2’dA to treat MDS, including MPV17 deficiency because 2’dG and 2’dA have been identified as the active agent to treat MDS; and prodrugs of 2’dG and 2’dA have been taught for the treatment of MDS. Exemplified 2’-deoxynucleoside prodrugs include amino acid moieties such as alanine. 
The ordinary artisan would have also looked to the teaching of Bryant et al. because like Thomas et al., they prepare deoxynucleosides with amino acid prodrug moieties. In particular, Bryant et al. teach 3’-amino acid prodrugs of 2’-deoxynucleoside derivatives, including the preferred valine group increase the activity, bioavailability, stability or otherwise alter the properties of the nucleoside. Looking to Bryant et al., the ordinary artisan would have specifically been motivated to prepare and administer a 3’-valine 2’dG and/or 2’dA to treat MDS with a reasonable expectation the 3’-valine prodrug moiety would be cleaved in vivo to deliver the therapeutically active 2’-dG and/or 2’dA which are known to be effective in treating MDS. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759